Citation Nr: 0206388	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of an overpayment of VA improved 
disability pension benefits in the calculated amount of 
$2,924, to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 13, 1964, to July 6, 1967, including service in the 
Republic of Vietnam, and from January 18, 1977, to January 
16, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Committee 
on Waivers and Compromises for the Department of Veterans 
Affairs (VA) Regional Office (RO), in Des Moines, Iowa, which 
denied waiver of an overpayment of VA improved pension 
benefits in the calculated amount of $2,924, and determined 
that the creation of the overpayment was proper.  

The appellant appeared and offered testimony in support of 
his appeal for waiver of the overpayment at a personal 
hearing held in January 2000 before an RO Hearing Officer, 
and again testified at a videoconference hearing held in 
December 2001 before the undersigned Member of the Board.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As discussed more fully in the text of this opinion, the 
record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claim have been fully met.  The appellant has not argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claim, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in the case, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim for waiver of the 
overpayment at issue.  Where the Board has already found that 
all relevant evidence has been obtained and VA has fulfilled 
its duty to assist, a remand for consideration of the VCAA is 
a pointless exercise that achieves nothing more than delaying 
the final resolution of the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.  

2.  The veteran's application for VA disability pension 
benefits (VA Form 21-527), received at the RO in June 1998, 
reported that he had no income from any source.

3.  The veteran was awarded VA improved disability pension 
benefits as a single veteran, effective in June 1998, based 
upon his report that he had no income from any source.

4.  By RO letter of August 1998, with VA Form 21-8768 
attachment, the veteran was notified that his pension 
payments were based upon his annual family income; that his 
award was based upon zero family income; that he must notify 
VA immediately if his family income changed so that 
adjustments in his pension payments could be made; that any 
change in income would be effective the date the change 
occurred; and that his failure to notify VA about income 
changes might create an overpayment which would have to be 
repaid.  

5.  In December 1998, the veteran started receiving SSA 
benefits in the amount of $878 per month which he did not 
report to VA, resulting in an overpayment of improved pension 
benefits in the calculated amount of $2,924.  

6.  A VA Report of Contact (VA Form 119), dated in January 
1999, shows that the veteran reported to an RO employee that 
he had begun receiving Social Security Administration (SSA) 
disability benefits about three months previously, and that 
he was informed that this income would affect the amount of 
his improved disability pension benefits. 

7.  The veteran subsequently failed to respond to a RO letter 
proposing to terminate his improved pension payments, and 
offering him an opportunity to minimize any potential 
overpayment.

8.  In his Financial Status Report (VA Form 20-5655), 
received in January 2000, the veteran reported monthly income 
of $930 and monthly expenses of $753, which included $160 per 
month for a telephone and $65 for cable television, and 
stated that he had $2,800 in a bank account; the veteran has 
further reported that he gets all his medical care and 
medication through VA. 

9. The veteran would be unjustly enriched if the overpayment 
of benefits were not recovered, since failure to make 
restitution would result in unfair gain to the veteran as he 
was paid benefits based on no income, when he in fact had 
income.




10. The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

11. The veteran demonstrates some financial hardship, but his 
monthly income exceeds his monthly expenses.

12.  In denying the veteran's request for waiver of recovery 
of the overpayment of improved pension benefits in the 
calculated amount of $2,924, the Committee on Waivers and 
Compromises found that the overpayment was properly created 
and that, while there was no indication of fraud, 
misrepresentation, or bad faith, recovery of the overpayment 
would not violate standards of equity and good conscience, 
giving rise to this appeal.  

13.  The record includes no competent medical evidence 
showing that the veteran is other than competent and capable 
of managing his affairs, but affirmatively shows that he is 
capable of managing his affairs and that his daytime sedation 
from his medications is not problematic.


CONCLUSION OF LAW

The amount of the overpayment of VA improved pension benefits 
was properly computed, and recovery of the overpayment of 
such benefits in the calculated amount of $2,924 would not 
violate standards of equity and good conscience.  38 U.S.C.A. 
§§ 5302 (West 1991 & Supp. 2001).  38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidentiary and Procedural History

The veteran's application for VA disability pension benefits 
(VA Form 21-527), received at the RO in June 1998, reported 
that he had no income from any source.  An RO rating decision 
of August 1998 granted a permanent and total disability 
rating for pension benefits, effective in June 1998, the date 
of receipt of the veteran's claim.  The veteran was awarded 
VA improved disability pension benefits as a single veteran, 
effective July 1, 1998, based upon his report that he had no 
income from any source.

The record shows that an RO letter of August 1998, with VA 
Form 21-8768 attached, specifically notified the veteran that 
his pension payments were based upon his annual family 
income; that his payments were currently based upon zero 
family income; that he must notify VA immediately if his 
family income changed so that adjustments in his pension 
payments could be made; and that his failure to notify VA 
about income changes might create an overpayment which would 
have to be repaid.  In addition, VA Form 21-8768, attached to 
the veteran's award letter of August 1998, informed him, in 
pertinent part, that the rate of pension paid to a veteran 
depended upon the amount of his family income; that his 
pension payments were based on countable annual family income 
of [$ None]; that he was to notify VA immediately if there 
was any change in his income; that any change in income would 
be effective the date the change occurred; and that in some 
cases an overpayment might result which would be subject to 
recovery.

In December 1998, the veteran started receiving SSA benefits 
in the amount of $878 per month which he did not report to 
VA.  A Report of Contact (VA Form 119), dated in January 
1999, shows that the veteran reported to an RO employee that 
he had begun receiving SSA disability benefits about three 
months previously, and that the VA employee informed him at 
that time that this income would affect the amount of his 
improved disability pension benefits. 

In January 1999, the RO received information from the SSA 
showing that the veteran started receiving SSA benefits in 
the amount of $878 per month in December 1998.  

By RO letter of February 1999, the veteran was advised that 
information received from the SSA showed that he started 
receiving SSA benefits in the amount of $878 per month in 
December 1998; and that that it was proposed to terminate his 
pension benefits of $722 per month, effective January 1, 
1999, beginning 60 days from the date of that letter unless 
he sent a written statement expressing agreement with the 
proposed action and requesting immediate adjustment.  That 
letter further informed the veteran of his right to continue 
receiving benefits during that 60 day period and to submit 
evidence showing why the proposed action should not be taken, 
and of his right to representation and to a personal hearing.  
In addition, the veteran's rights were explained in an 
attached VA Form 21-0506.  

The veteran did not respond to that letter, and action was 
taken to retroactively terminate his improved pension 
benefits based upon his receipt of monthly SSA benefits of 
$878, effective in January 1999, resulting in the creation of 
an overpayment of VA improved pension benefits in the 
calculated amount of $2,924.  
The veteran was advised by RO letter of May 1999, of the 
retroactive termination of his benefit payments; that such 
action might result in an overpayment of benefits; and that 
he would be notified of the overpayment amount and repayment 
options, and of his right to appeal and to a personal 
hearing.

In a letter received at the RO in June 1999, the veteran's 
accredited representative requested waiver of recovery of the 
overpayment, but did not assert that the overpayment was 
improperly created or contest the validity of the debt.  In 
an RO letter of June 1999, the RO acknowledged receipt of the 
veteran's request for waiver of recovery of the overpayment, 
and enclosed a Financial Status Report (VA Form 20-5655), 
asking that he complete and submit that form within 10 days 
of the date of that letter.  The veteran did not complete and 
submit the Financial Status Report, as requested.  

The file contains a verification of the amount of the 
overpayment from the VBA Debt Management Center, showing that 
the veteran received payment of VA improved pension benefits 
to which he was not entitled, each in the amount of $731, 
during the months of January, February, March, and April 
1999, resulting in the creation of an overpayment in the 
calculated amount of $2,924 ($731 x 4= $2,924).  

By letter from the VBA Debt Management Center, dated in June 
1999, the veteran was notified of the verified amount of the 
overpayment; of his right to question the creation or amount 
of the overpayment; and of his right to request waiver of the 
overpayment and to have a personal hearing on the waiver 
request.  He was further informed that waiver could not be 
granted if there was fraud, misrepresentation or bad faith in 
the creation of the debt.  The request for waiver of recovery 
of the overpayment was referred to the RO's Committee on 
Waivers and Compromises (COWC) in June 1999.

A Decision on Waiver of Recovery, dated in July 1999, denied 
entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits in the calculated amount 
of $2,924, finding that while there was no indication of 
fraud, misrepresentation, or bad faith as contemplated under  
38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.962, recovery of the 
overpayment would not violate standards of equity and good 
conscience, including fault [of the debtor], undue hardship, 
unjust enrichment, defeating the purpose of the benefit, or 
irretrievable loss of rights due to an adverse change in 
position.  That decision considered the evidence, cited the 
pertinent law and elements, and found that the veteran had 
been notified that he must immediately report any income 
changes to VA; that his failure to report his receipt of SSA 
benefits caused the overpayment; that he had failed to 
respond to an RO letter proposing to terminate his pension 
benefits due to his receipt of SSA benefits, resulting in a 
significant increase in the amount of the overpayment; that 
he had failed to submit a Financial Status Report showing 
income and expense information; and that the veteran's fault 
in creating the overpayment and the resulting unjust 
enrichment outweighed the hardship issue.  The veteran was 
notified of that determination and of his right to appeal by 
RO letter of July 1999. 

The veteran filed a timely Notice of Disagreement, giving 
rise to the instant appeal.  In that document, he requested a 
personal hearing "to explain why [he felt] that an error was 
in [his] claim and alleged overpayment."  

A personal hearing was held in January 2000 before an RO 
Hearing Officer.  The veteran testified that he had no 
evidence to submit, but merely wanted to explain; that he was 
dysfunctional due to his depression, rated as 70 percent 
disabling, and that he did not want to bother doing even 
rudimentary things; that he "freely admits" that he should 
have notified VA of his receipt of SSA benefits, but he just 
can't make himself do these things; that he remembered 
receiving letters from the RO; that he remembered receiving 
the Financial Status Report, reading it, and knowing exactly 
what it meant; and that he was taking Prozac and Buspar.  A 
transcript of the testimony is of record.  

In his Financial Status Report (VA Form 20-5655), received in 
January 2000, the veteran reported monthly income of $930 and 
monthly expenses of $753, which included $160 per month for a 
telephone and $65 for cable television.  He stated that he 
had $2,800 in a bank account.  He further reported some 
debts, but indicated that he made no monthly payments on 
those debts.  He failed to file a Medical Expense Report (VA 
Form 21-8416), and the record shows that the veteran has 
reported that he gets all his medical care and medication 
through VA. 

In January 2000, the case was again referred to the COWC for 
further consideration based upon the additional evidence 
submitted, including the veteran's testimony and his 
Financial Status Report, including a review of the validity 
of the debt.  

A Statement of the Case, with attachments, was issued on 
April 11, 2000, addressing the propriety of the creation of 
the overpayment of VA improved pension benefits, and the 
validity of the debt.  That document notified the veteran and 
his representative of the issue addressed, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations, the decision reached, and the reasons and 
bases for the decision reached by the COWC.  

Following completion of that action, another Statement of the 
Case, with attachments, was issued in May 2000, addressing 
the appeal of the denial of waiver of recovery of the 
overpayment of VA improved pensions benefits.  That document 
explained and verified the validity of the debt, and notified 
the veteran and his representative of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, including 38 U.S.C.A. 
§ 5302(a) and (c) and  38 C.F.R. §§ 1.962, 1.963, 1.965, 
1.966, the decision reached by the Committee on Waivers and 
Compromises, and the reasons and bases for that decision. 

In his Substantive Appeal (VA Form 9), submitted in April 
1999, the veteran took issue with the creation of the 
overpayment and it was asserted, in pertinent part, that the 
overpayment would not have happened "if the veteran was in a 
proper state of mind", and that waiver should be granted on 
the basis that "the veteran was unable to handle the 
situation properly", and that it was possible that if his 
mental condition was properly taken into account, he would 
have been assigned a conservator.  

A videoconference hearing was held at the RO in December 2001 
before the undersigned Member of the Board sitting at 
Washington, DC.  The veteran acknowledged that he was aware 
that by accepting the videoconference hearing, he was 
foregoing the opportunity to have an in-person hearing before 
the Board.  He recounted his usual daily activities, and 
testified that he understood the letters he received from VA, 
but "[doesn't] think [he] had the motivation to do 
anything."  He subsequently agreed with his representative's 
statement that he received the VA overpayment letter, but 
didn't understand it.  He testified that he did not 
socialize, but spent his time watching television.  He 
testified that he kept VA outpatient appointments once every 
three months for about 15 minutes; that he took Prozac and 
Buspar; and that he was taking those medications when he 
began to receive SSA benefits and when he called VA in 
January 1999 to report those benefits.  He further testified 
that his SSA benefits were now $990 per month, while his rent 
was $279; that he did not have any recurring medical 
expenses, but was paying off some bills incurred in an 
accident; and that he did not have any unusual expenses.  He 
testified that his test scores in the military were over 100, 
so he wasn't stupid, and that there was no negative intent on 
his part in creating the overpayment.  

Following the veteran's testimony, his representative 
referred to the veteran's major depressive disorder, and to 
the fact that a VA compensation and pension examination 
showed that he had "deficits in the domains of mental 
flexibility and psychomotor functioning"; that "poor memory 
was consistent with depression with poor concentration and 
learning"; and that the creation of the debt "was due to 
his disabilities not being able to respond to VA 
correspondence."  A transcript of the testimony is of 
record.

The record shows that the veteran has submitted applications 
and claims for VA compensation and pension benefits in March 
1988, in January 1995, in April 1995, in April 1997, in May 
1997, and in June 1998, and that he has reported that he has 
a high school education.  The medical evidence of record 
shows that the veteran was seen and treated at several VA 
medical facilities, commencing in July 1995, for conditions 
variously diagnosed as major depressive disorder, recurrent; 
anxiety; alcohol dependence; adjustment disorder; and 
antisocial/dependent personality disorder.  The veteran has 
been found to be independent and capable of carrying out the 
activities of daily life.  The medical record and testimony 
further shows that the veteran has kept scheduled outpatient 
clinic appointments and reported for scheduled VA medical 
examinations, and that he has consistently responded to RO 
letters asking that he submit information or evidence.  

A July 1998 report of VA general medical examination 
disclosed that the veteran was well-oriented, with 
appropriate responses and affect, and without gross mental 
aberration, and the diagnoses were chronic dysthymia with 
antisocial/dependent personality defect.  A report of VA 
psychiatric examination, conducted in July 1998, revealed 
that the veteran showed good compliance with his medication 
regimen, while his mental status examination was within 
normal limits except for a somewhat depressed mood, with 
intact short term memory.  The psychiatric examiner cited 
findings on psychological testing of the veteran which showed 
a pattern of results that were consistent with his diagnosis 
of depression and indicated an overall level of functioning 
that was intact, although he had some deficits in the domains 
of mental flexibility and psychomotor functioning.  He stated 
that the veteran was capable of independent living and of 
managing his funds.  The diagnoses were major depressive 
disorder, recurrent; dysthymic disorder; and alcohol 
dependence, in remission.  His Global Assessment of 
Functioning Score was currently 41, 45 for the past year, 
indicative of serious symptoms.  

VA outpatient treatment records dated from February to August 
1998 show that the veteran slept well, and was compliant with 
medications and treatment.  He complained of intermittent 
depression, but exhibited no significant anxiety.  His 
medication was Prozac, 30 mg. once daily, Vistaril, 25 mg. 
three times daily, and Buspar, 15 mg. twice daily.  He denied 
use of alcohol.  In May 1998, his mood appeared stable and he 
denied depression, and his interest in activities, 
concentration and ability to make decisions were shown to be 
unimpaired.  His health care provider indicated that his 
daytime sedation was not problematic, and his Global 
Assessment of Functioning Score was 60, indicative of 
moderate symptoms.  

II.  Analysis

An opinion from VA's General Counsel, VAOPGCPREC 6-98, held 
that when a veteran both challenges the validity of a debt 
and seeks waiver of the debt, the Regional Office must first 
fully review the debt's validity and, if the office believes 
the debt to be valid, prepare a written decision fully 
justifying the validity of the debt.  At that point, the 
veteran's request for waiver should be referred to the 
Committee on Waivers and Compromises.  If waiver is denied, 
the veteran must be informed of his or her right to appeal 
both decisions to the Board of Veterans Appeals.  

The record shows that the veteran's June 1999 request for 
waiver of recovery of the overpayment did not contend that 
the overpayment was improperly created or otherwise contest 
the validity of the debt.  The case was referred to the COWC, 
which addressed the issue of entitlement to waiver of 
recovery of the overpayment of improved pension benefits in a 
June 1999 decision denying waiver.  Not until he submitted 
his Notice of Disagreement with that decision did the veteran 
raise the issue of the validity of the creation of the debt.  

Following the veteran's RO hearing and belated submission of 
a Financial Status Report, the claim was again referred to 
the COWC in January 2000 for review of the validity of the 
debt.  Following review of the evidence of record, the COWC 
affirmed the validity of the creation of the debt, and a 
Statement of the Case was issued in April 2000 which 
addressed the propriety of the creation of the overpayment 
and the validity of the debt.  The veteran perfected his 
appeal of that decision by submitting his Substantive Appeal 
(VA Form 9) in April 2000.  

The COWC then addressed the claim for waiver of recovery of 
the overpayment on a de novo basis, considering all the 
evidence including the transcript of the veteran's testimony 
and his Financial Status Report.  Another Statement of the 
Case was issued in May 2000 which reviewed and addressed the 
denial of the veteran's claim for waiver of recovery of the 
overpayment of improved pension benefits, with citation of 
the law and regulations governing waiver of overpayments of 
VA compensation and pension benefits.  The Board finds that 
the RO has complied with applicable law, regulations, and 
relevant opinions of VA's General Counsel in this matter and 
that the case is properly before the Board on the issue of 
entitlement to waiver of an overpayment of VA improved 
disability pension benefits in the calculated amount of 
$2,924, to include whether the overpayment was properly 
created.

The law provides that there shall be no recovery of payments 
or overpayments (or any interest thereon) of any benefits 
under any of the laws administered by VA whenever it is 
determined that recovery would be against equity and good 
conscience, if any application for relief is made within 180 
days from the date of notification of the indebtedness by VA 
to the payee, or within such longer period as VA determines 
is reasonable in a case where the payee demonstrates to the 
satisfaction of VA that such notification was not actually 
received by such payee within a reasonable period after such 
date.  The VA shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 1.962, 1.963(b) (2001).  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in VA's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining a waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001);  38 C.F.R. § 1.963(a) (2001).  

Regulations provide that in applying this single standard for 
all areas of indebtedness, the following elements will be 
considered, any indication of which, if found, will preclude 
the granting of waiver:

(1) Fraud or misrepresentation of a material fact.

(2) Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

(3) Lack of good faith.  Absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government.

The Committee on Waivers and Compromises must first 
determine, based on the facts and circumstances surrounding 
the creation of the overpayment, whether waiver of recovery 
of the overpayment will be precluded by a finding of fraud, 
misrepresentation or bad faith.  The Committee may find that 
no fraud, misrepresentation, or bad faith existed in the 
creation of the debt.  It should be noted that in such cases, 
the Board is also obligated to review such a finding and to 
render an independent determination of whether the claimant 
perpetrated or evidenced fraud, misrepresentation, or bad 
faith in his dealings with the Government.  The Board may 
overturn the finding of the Committee, if in order.  

The Board's review of the record shows that in its decision 
of June 1999, the COWC addressed the issues of fraud, 
misrepresentation, or bad faith, as contemplated under  
38 U.S.C.A. § 5302(c), as well as whether recovery of the 
overpayment would violate standards of equity and good 
conscience, including fault [of the debtor], undue hardship, 
unjust enrichment, defeating the purpose of the benefit, or 
irretrievable loss of rights due to an adverse change in 
position under the pertinent law and regulations.  Following 
receipt of the veteran's Notice of Disagreement, he was 
provided two Statements of the Case, the latter citing 
applicable law and regulations pertaining to waiver of 
recovery of indebtedness, including 38 U.S.C.A. § 5203(c), 
discussing fraud, misrepresentation, and bad faith, and 
38 C.F.R. § 1.965(b)(2), which described bad faith as unfair 
or deceptive dealing by someone who seeks to gain thereby at 
another's expense.

The Board's review of the record reflects that the COWC has 
resolved the question of fraud, misrepresentation, or bad 
faith, as contemplated under 38 U.S.C.A. § 5302(c), in favor 
of the appellant, finding, in essence, that his actions did 
not represent the intentional behavior to obtain Government 
benefits to which he was not entitled, which is necessary for 
a finding of fraud, misrepresentation or bad faith.  Having 
reached that determination, the COWC then concluded that 
recovery of the overpayment would not violate standards of 
equity and good conscience, as contemplated by 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. § 1.965(a). 

The undisputed evidence shows that VA began paying VA 
disability benefits to the veteran on July 1, 1998, based 
upon his report of zero income; that he was specifically 
notified by RO letter of August 1998, that his pension 
payments were based upon his annual family income; that his 
award was currently based upon zero family income; that he 
must notify VA immediately if his family income changed so 
that adjustments in his pension payments could be made; and 
that his failure to notify VA about income changes might 
create an overpayment which would have to be repaid.  In 
addition, VA Form 21-8768, attached to the veteran's award 
letter of August 7, 1998, informed him, in pertinent part, 
that the rate of pension paid to a veteran depended upon the 
amount of his family income; that his pension payments were 
based on countable annual family income of [$ None]; that he 
was to notify VA immediately if there was any change in his 
income; that any change in income would be effective the date 
the change occurred; and that in some cases an overpayment 
might result which would be subject to recovery.  

The Board finds that the cited award letter and attachment 
are clear, and that the veteran has reported that he has a 
high school education.  In addition, that letter was directed 
to the veteran at his address of record, and he does not deny 
receiving that letter of notification advising him of the 
requirement that he notify VA of income changes and of the 
consequences of failure to do so.  In addition, he offered 
sworn testimony at his personal hearing held in January 2000 
that he remembered receiving letters from the RO, and that 
that he remembered receiving the Financial Status Report, 
reading it, and knowing exactly what it meant.  At his 
December 2001 videoconference hearing, the veteran again 
testified that he understood the letters he received from VA.  
Thus, the veteran does not assert a deficiency in cognition, 
comprehension, or understanding of the content of those VA 
letters and forms.  Instead, it was asserted at the RO 
hearing that he "just can't make himself do these things" 
and at the videoconference hearing that "[he doesn't] think 
[he] had the motivation to do anything.  It was further 
indicated that the veteran "freely admits" that he should 
have notified VA of his receipt of SSA benefits.  

The substance of the veteran's appeal for waiver of recovery 
of the overpayment of improved pension benefits is that the 
veteran is "dysfunctional" due to his depression, and that 
"he did not want to bother doing even rudimentary things."  
However, the record shows that the veteran's dysfunction did 
not preclude his carrying out the ordinary functions of life.  
It is contended in his Substantive Appeal that the 
overpayment would not have happened "if the veteran was in a 
proper state of mind"; that waiver should be granted on the 
basis that "the veteran was unable to handle the situation 
properly"; and that it was possible that if his mental 
condition was properly taken into account, he would have been 
assigned a conservator.  However, the Board notes that these 
lay contentions, primarily advanced by the veteran's 
representative, are not supported in the record.  Further, 
the veteran's representative is not shown to be competent to 
offer medical opinions as to the extent or manifestations of 
the veteran's psychiatric disability.  

Although the medical evidence of record shows that the 
veteran was seen and treated at several VA medical 
facilities, commencing in July 1995, for conditions variously 
diagnosed as major depressive disorder, recurrent; anxiety; 
alcohol dependence; adjustment disorder; and 
antisocial/dependent personality disorder, he has been found 
to be independent and capable of carrying out the activities 
of daily life.  The medical record further shows that the 
veteran has consistently kept regularly scheduled outpatient 
clinic appointments and has reported for scheduled VA medical 
examinations, and that he has consistently responded to RO 
letters asking that he submit information or evidence.  The 
medical evidence of record does not demonstrate or otherwise 
support a conclusion the veteran is unable to take 
appropriate action as needed.  

To that same point, the July 1998 VA general medical 
examination disclosed that the veteran was well-oriented, 
with appropriate responses and affect, and without gross 
mental aberration, and the July 1998 report of VA psychiatric 
examination revealed that the veteran showed good compliance 
with his medication regimen, while his mental status 
examination was within normal limits except for a somewhat 
depressed mood, with intact short term memory.  Further, 
psychological testing showed a pattern of results that 
indicated an overall level of functioning that was intact, 
although some deficits were noted in the domains of mental 
flexibility and psychomotor functioning, and it was stated 
that the veteran was capable of independent living and of 
managing his funds.  

Similarly, VA outpatient treatment records dated from 
February to August 1998 show that the veteran was compliant 
with medications and treatment, denied use of alcohol, and 
exhibited no significant anxiety.  His medication was Prozac, 
30 mg. once daily, Vistaril, 25 mg. three times daily, and 
Buspar, 15 mg. twice daily.  In May 1998, his mood appeared 
stable, his interest in activities, concentration and ability 
to make decisions were shown to be unimpaired, his health 
care provider indicated that his daytime sedation was not 
problematic, and his Global Assessment of Functioning Score 
was 60, indicative of moderate symptoms.  The medical record 
contains no competent finding or opinion that the veteran is 
lacks mental capacity or is incompetent, that he has applied 
for the appointment of a conservator or guardian, or that the 
appointment of a conservator or guardian has ever been 
requested on his behalf.  To the contrary, the medical 
evidence shows that veteran has been found capable of 
independent living, and competent to manage his affairs.  The 
assertion that the veteran lacked the requisite mental 
capacity, or that his depressive illness precluded his timely 
reporting his receipt of SSA benefits or minimizing the 
potential overpayment is without merit and is rejected.  

The Board further notes that the veteran began receiving SSA 
benefits in December 1998; that he failed to promptly report 
the receipt of that additional income to VA, although he knew 
that he was required to report the receipt of such funds; 
that he continued to accept and negotiate checks for VA 
disability pension benefits to which he was not entitled 
based on his report of zero income; that he ignored the RO 
letter of February 10, 1999, informing him of the actions 
needed to minimize the potential overpayment; and that he 
continued to commit those acts through April 1999, resulting 
in an overpayment of VA pension benefits in the amount of 
$2,924.  

As noted, the COWC resolved the question of fraud, 
misrepresentation, or bad faith, as contemplated under 
38 U.S.C.A. § 5302(c), in favor of the appellant, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  Having reached that 
determination, the COWC then concluded that recovery of the 
overpayment would not violate standards of equity and good 
conscience, as contemplated by 38 U.S.C.A. § 5302(a) and 
38 C.F.R. § 1.965(a). 


Title 38 C.F.R. § 1.965(a) provides that: 

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: 
    (1) Fault of debtor. Where actions of the debtor 
contribute to 
creation of the debt.
    (2) Balancing of faults. Weighing fault of debtor against 
Department 
of Veterans Affairs fault.
    (3) Undue hardship. Whether collection would deprive 
debtor or 
family of basic necessities.
    (4) Defeat the purpose. Whether withholding of benefits 
or recovery 
would nullify the objective for which benefits were intended.
    (5) Unjust enrichment. Failure to make restitution would 
result in 
unfair gain to the debtor.
    (6) Changing position to one's detriment. Reliance on 
Department of 
Veterans Affairs benefits results in relinquishment of a 
valuable right 
or incurrence of a legal obligation.

In the instant appeal, the evidence shows that the veteran 
failed to promptly report his receipt of SSA benefits in a 
timely manner; that he accepted and negotiated VA benefit 
checks to which he knew he was not entitled, and that he 
failed to mitigate the overpayment by permitting the RO to 
terminate his pension payments.  Such constitutes fault of 
the debtor under 38 C.F.R. § 1.965(a)(1). 

With respect to balancing of faults, the record includes no 
evidence that the RO was at fault in creating the 
overpayment, or that the RO failed to take timely action to 
mitigate the overpayment when the fact of the veteran's 
excessive income for VA pension benefits was brought to its 
attention, as contemplated by 38 C.F.R. § 1.965(a)(2). 

The evidence in this case does not demonstrate that 
collection of the overpayment would result in undue hardship 
to the veteran, or that such collection of the debt would 
deprive the debtor or his family of basic necessities, as 
provided under 38 C.F.R. § 1.965(a)(3).  To the contrary, in 
his Financial Status Report (VA Form 20-5655), received in 
January 2000, the veteran reported monthly income of $930 and 
monthly expenses of $753, which included $160 per month for a 
telephone and $65 for cable television, and stated that he 
had $2,800 in a bank account.  He further reported some 
debts, but indicated that he made no monthly payments on 
those debts.  Based upon that report, the Board finds that 
collection of the overpayment would not result in undue 
hardship to the veteran, or the veteran or his family of 
basic necessities.

Neither is there evidence that withholding of benefits or 
recovery of the overpayment would defeat the purpose of the 
payment of VA pension benefits to the veteran or would 
nullify the objective for which benefits were intended, which 
is to afford the veteran a certain minimal standard of 
living, in association with his income from other sources.  
In this case, the veteran is in receipt of SSA disability 
benefits which permit him to maintain a reasonable standard 
of living, enjoy luxuries such as cable television, and 
remain unemployed while doing nothing but "smoke and drink 
beer."  The Board finds that recovery of the overpayment 
would not defeat the purpose of the payment of VA pension 
benefits to the veteran or nullify the objective for which 
benefits were intended, as contemplated by 38 C.F.R. 
§ 1.965(a)(4). 

In view of the lack of entitlement to VA pension benefits on 
and after January 1999 due to excessive income, the Board 
finds that failure to make restitution would result in unjust 
enrichment, or unfair gain to the debtor, as provided under 
38 C.F.R. § 1.965(a)(5). 

The Board further finds that the record includes no evidence 
showing that the veteran changed his position to his 
detriment in reliance on VA benefits, or that he relinquished 
any valuable right or incurred any legal obligation in 
reliance on VA benefits, nor has he made any such contention.  
Thus, such is not a factor in considering the provisions of 
38 C.F.R. § 1.965(a)(6). 

The record shows that in its decision of June 1999, the COWC 
addressed the issues of fraud, misrepresentation, or bad 
faith, as contemplated under  38 U.S.C.A. § 5302(c), as well 
as whether recovery of the overpayment would violate 
standards of equity and good conscience, including fault [of 
the debtor], undue hardship, unjust enrichment, defeating the 
purpose of the benefit, or irretrievable loss of rights due 
to an adverse change in position under the pertinent law and 
regulations.  Following receipt of the veteran's Notice of 
Disagreement, he was provided a Statement of the Case citing 
law and regulations as to computation of income, reductions 
and discontinuance, and revision of decisions based upon.  He 
was further provided a Statement of the Case citing 
applicable law and regulations pertaining to waiver of 
recovery of indebtedness, including 38 U.S.C.A. §§ 5203(a) 
and (c), discussing standards of equity and good conscience, 
and fraud, misrepresentation, and bad faith, and 38 C.F.R. 
§ 1.965(a)(1-6), discussing the standard of "equity and good 
conscience", and (b)(1-3), describing fraud, 
misrepresentation, bad faith, and lack of good faith.   

The Board finds that the claimant was fully informed of the 
matters at issue and the law and regulations governing the 
recovery of the overpayment of improved pension benefits; 
that he addressed argument to those issues in his Notice of 
Disagreement and in his Substantive Appeal.  

The record further shows that the veteran has not advanced 
any argument of substance attacking the creation of the 
overpayment or the validity of the debt.  Instead, as noted, 
he "freely admits" that he should have notified VA of his 
receipt of SSA benefits.  The undisputed evidence shows that 
the veteran received payment of VA improved pension benefits 
to which he was not entitled, each in the amount of $731, 
during the months of January, February, March, and April 
1999, resulting in the creation of an overpayment in the 
calculated amount of $2,924 ($731 x 4= $2,924).  Based upon 
the foregoing, and for the reasons and bases stated, the 
Board finds that the creation of the overpayment of improved 
pension benefits was proper and that the debt is valid.  


ORDER

The claim of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits in the 
calculated amount of $2,924, to include whether the 
overpayment was properly created, is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

